United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Q.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2016
Issued: March 14, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 3, 2013 appellant, through his attorney, filed a timely appeal from a
May 6, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP), which
denied his claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
hernia causally related to factors of his federal employment.
FACTUAL HISTORY
On May 18, 2012 appellant, then a 37-year-old transportation security officer, filed an
occupational disease claim alleging a hernia in the performance of duty. He was directed to load
1

5 U.S.C. § 8101 et seq.

two machines on a ramp and was subjected to stress and strain while loading the machines.
Appellant became aware of his condition and realized that it was caused or aggravated by his
employment on May 16, 2012.
By letters dated May 31, 2012, appellant was advised to submit additional factual and
medical evidence to support his claim for benefits.
In a June 22, 2012 report, Dr. Brian Minkus, Board-certified in family medicine and an
osteopath, noted that appellant was seen for left pelvis and groin pain on May 14, 2012.
Appellant related that the pain occurred with prolonged standing and heavy lifting at work.
Dr. Minkus noted that appellant received a physical examination prior to his employment and did
not exhibit signs of a hernia. His examination revealed a left inguinal hernia, Dr. Minkus saw
appellant on June 18, 2012 and that there was no change in the left inguinal hernia. He advised
appellant to continue to avoid heavy lifting, strenuous physical activities and prolonged standing
until the hernia was repaired and he had fully recovered. Dr. Minkus completed disability
certificates placing appellant on restricted duties at work.
In a June 21, 2012 statement, appellant noted that his hernia occurred when he was asked
by a supervisor to load two baggage machines. As he was loading heavy bags from conveyor
belt onto the two machines, he twisted, turned and bent his body. Appellant explained that he
picked up a heavy bag and felt a pull in his lower groin/abdomen region and assumed it was a
pulled muscle.
In a July 3, 2012 statement, Cathy Bridges, the employer’s administrative officer, noted
appellant’s allegations and discussed his duties and the requirements of his various positions.
She advised that lifting was not a requirement in his job and that he had not worked in the
checked baggage area since December 4, 2011. Ms. Bridges provided a copy of appellant’s
May 18, 2012 workplace injury statement and photographs of the checked baggage area.
In an August 14, 2012 statement, appellant described his duties and the physical
requirements of the position. OWCP received witness statements from coworkers confirming
that appellant and others lifted bags on the ramps in the course of their duties. It also received
photographs of the loading ramp, with baggage.
In a letter dated September 5, 2012, James Tiampo, the employer’s assistant federal
security director for screening, noted that appellant had previously been a physical education
teacher/assistant and track coach. He reviewed the statements of appellant’s coworkers and
asserted that there was no need to lift baggage but confirmed that, occasionally, there was a need
to lift baggage. Mr. Tiampo also provided statements from managers and coworkers.
In an October 18, 2012 decision, OWCP denied appellant’s claim. It accepted that he
lifted baggage but found that the medical evidence did not establish that the claimed hernia was
related to his work duties.
On November 5, 2012 appellant’s representative requested a telephonic hearing, which
was held on February 15, 2013. At the hearing, appellant denied having a hernia before
May 2012. He explained that his duties required lifting, twisting and bending to load baggage of
varying weight into two machines. Appellant experienced intermittent pain in the course of his
2

duties but it did not subside after a few days and continued to worsen. He continued to have pain
after changing positions and sought medical treatment in May 2012. Appellant’s representative
argued that Dr. Minkus’ December 26, 2012 report supported causal relationship. Appellant
noted that he did not have surgery and stopped work on October 30, 2012, when the employing
establishment informed him that there was no work available within his medical restrictions.
In a December 26, 2012 form report, Dr. Minkus noted that appellant was engaged in
lifting at work and experienced left testicle pain. He diagnosed a left inguinal hernia.
Dr. Minkus addressed casual relation by ascribing to the statement: “the facts of injury are the
direct and proximate cause of the diagnosis that I cited above. This is based upon a reasonable
medical probability. There may be other causes for this medical problem, but one of the causes
is clearly the activities of work described [by appellant] and described above.”
In a March 21, 2013 statement, Mr. Tiampo again explained the details of the checked
baggage area and emphasized that it was designed to minimize physical transportation, loading
and lifting of bags that needed to be screened. Occasionally, a need would arise such that it
would be necessary for an employee to physically move bags. In a March 22, 2013 statement,
Mr. Tiampo confirmed that employees did occasionally lift baggage.
By decision dated May 6, 2013, an OWCP hearing representative affirmed the
October 18, 2012 decision. She found that appellant did not submit sufficient medical evidence
addressing causal relation.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.4 To establish fact of injury in an
occupational disease claim, an employee must submit (1): a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.5
2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

See S.P., 59 ECAB 184, 188 (2007).

5

See R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

3

Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS
The record establishes that appellant’s job entailed screening passengers and lifting
baggage and such pushing, bending and twisting as was necessary to send baggage through the
screening machine. He was diagnosed with a left inguinal hernia. The Board finds that the
medical evidence is insufficient to establish that his employment duties caused or contributed to
the diagnosed hernia.
In a June 22, 2012 report, Dr. Minkus, noted that appellant was seen for left pelvis and
groin pain arising on May 14, 2012. He diagnosed a left inguinal hernia. Appellant related that
the pain occurred with prolonged standing and heavy lifting at work. Dr. Minkus noted that a
physical examination prior to appellant’s employment did not exhibit signs of a hernia. The
Board finds that he did not offer a rationalized opinion on causal relation other than to note that
appellant had pain that occurred while loading baggage at work. The Board has found that
because an employee is asymptomatic before an employment injury is insufficient, without
supporting medical rationale, to establish causal relationship.7 Dr. Minkus did not describe the
process by which appellant’s job duties were competent to cause or aggravate the diagnosed
hernia.
In a December 26, 2012 form report, Dr. Minkus provided brief written responses to
several questions. He noted that appellant was engaged in lifting at work and experienced left
testicle pain. Dr. Minkus diagnosed a left inguinal hernia. He ascribed to the form statement
concerning causal relationship that “the facts of injury are the direct and proximate cause of the
diagnosis that I cited above. This is based upon a reasonable medical probability. There may be
other causes for this medical problem, but one of the causes is clearly the activities of work
described [by appellant] and described above.” The Board notes that Dr. Minkus’ response on
the form fails to adequately explain how the specific job duties identified by appellant caused or
contributed to his hernia. Dr. Minkus did not explain the pathophysiological process by which
lifting bags or bending and twisting at work, would cause the diagnosed hernia. The Board has
long held that medical opinions not containing rationale on causal relation are of diminished
probative value.8
As Dr. Minkus failed to provide a rationalized medical opinion explaining how the
diagnosed hernia was related to specific job duties, appellant failed to establish that his hernia is
causally related to his federal employment.
6

I.J., 59 ECAB 408 (2008); Woodhams, supra note 3.

7

Thomas Petrylak, 39 ECAB 276 (1987).

8

Carolyn F. Allen, 47 ECAB 240 (1995).

4

On appeal, appellant’s representative argued that appellant met his burden of proof as the
evidence was sufficient on causal relation. The Board notes that causal relationship is a medical
issue and the evidence generally required to establish causal relationship is rationalized medical
opinion evidence.9 The medical evidence must include rationale explaining how the physician
reached the conclusion he or she is supporting.10 OWCP’s procedures recognize that, with
certain clear-cut traumatic injuries, such as a fall from a scaffold resulting in a broken arm, the
record may require only an affirmative statement by a physician to establish causal
relationship.11 This occupational disease claim is not a situation with an injury that can be
identified on visual inspection or a clear-cut traumatic injury requiring only an affirmative
statement.12 Dr. Minkus did not provide rationale for his opinion on causal relationship.
Appellant may submit evidence or argument with a written request for reconsideration
within one year of this merit decision pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a hernia causally related to factors of his employment.

9

Y.J., Docket No. 08-1167 (issued October 7, 2008).

10

See also T.M., Docket No. 08-975 (2009) (a physician’s opinion on causal relationship between a claimant’s
disability and an employment injury is not conclusive simply because it is rendered by a physician; the physician
must provide rationale for the opinion reached and where no such rationale is present, the medical opinion is of
diminished probative value); Beverly A. Spencer, 55 ECAB 501 (2004).
11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(d) (January 2013).

12

See A.S., Docket No. 07-141 (issued March 27, 2007).

5

ORDER
IT IS HEREBY ORDERED THAT the May 6, 2013 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 14, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

